Citation Nr: 1109945	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals of a fracture of the left wrist.

2.  Entitlement to an initial compensable evaluation for a service-connected left ear hearing loss disability.

3.  Entitlement to an initial compensable evaluation for service-connected eczema of the feet.

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for residuals of a right middle finger injury.

6.  Entitlement to service connection for residuals of a right ankle sprain.

7.  Entitlement to service connection for a right shoulder disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to June 2007.  Award of the Combat Action Badge is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision was issued under the Benefits Delivery at Discharge (BDD) program; jurisdiction over the Veteran's claims was then transferred to the Pittsburgh, Pennsylvania, RO based on his residency.
  
The Veteran was afforded a personal hearing at the VA Central Office in Washington, DC before the undersigned in September 2010.  A transcript is associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readujdicating the claims.  

The issues of entitlement to an initial compensable evaluation for the service-connected residuals of a fracture of the left wrist and a left ear hearing loss disability as well as entitlement to service connection for a right ear hearing loss disability, right ankle sprain, and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw his appeal of the denials of entitlement to an initial compensable evaluation for service-connected eczema of the feet and entitlement to service connection for residuals of a right middle finger injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the denial of entitlement to an initial compensable evaluation for service-connected eczema of the feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal of the denial of entitlement to service connection for residuals of a right middle finger injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Entitlement to Higher Initial Evaluation for Eczema of the Feet and Service Connection for Right Middle Finger Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal for entitlement to an initial compensable evaluation for service-connected eczema of the feet and entitlement to service connection for residuals of a right middle finger injury.  See the September 2010 Board hearing transcript, page 2.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal of these issues are dismissed.


ORDER

The appeal on the claim of entitlement to an initial compensable evaluation for service-connected eczema of the feet is dismissed.

The appeal on the claim of entitlement to service connection for residuals of a right middle finger injury is dismissed.







REMAND

Entitlement to Higher Initial Evaluation for Left Wrist and Left Ear Hearing Loss Disabilities and Service Connection for Right Ear, Right Ankle, and Right Shoulder Disabilities 

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

1.  VA treatment records

During the above-referenced personal hearing in September 2010, the Veteran discussed the severity of his left wrist, bilateral hearing loss, right ankle, and right shoulder disabilities.  He also indicated that he underwent treatment at a VA outpatient clinic for these disabilities in Washington, DC.  See the June 2010 Board hearing transcript, pgs. 6, 8-10.  The Board notes that the claims folder is negative for any VA treatment records.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

2.  VA examination

A review of the record reveals that the Veteran's last VA examinations for his left wrist, bilateral hearing loss, right shoulder, and right ankle disabilities were conducted in March 2007, four years ago.  Further, the medical evidence of record documents diagnoses of right shoulder and right ankle disabilities, which were not present at the time of the March 2007 VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined that Board should have ordered contemporaneous examination of Veteran because a 23- month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Because the current level of the Veteran's disabilities are unclear, the Board believes that additional examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether or not the Veteran responds, the RO should request any records from the VA Medical Center in Washington, DC.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then the Veteran should be afforded a VA audiological examination determine the extent and severity of his service-connected left ear hearing loss disability. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's service connected left ear hearing loss disability.  

With respect to the Veteran's right ear, the examiner should indicate whether hearing loss is present in that ear.  If so, the examiner should proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that this right ear hearing loss disability is related to his active service, to include in-service noise exposure. 

The examiner should indicate in his/her reports that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiners should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.


3.  The Veteran should also be afforded a VA examination by a medical professional with appropriate expertise to ascertain the current severity of his service connected left wrist and determine the following:

a)  the current level of disability attributable to the Veteran's service-connected residuals of a fracture of the left wrist.  The examiner should specifically undertake range of motion studies of the left wrist and comment on the degree of disability due to functional losses such as pain, weakness, etc. All functional losses should be equated to additional loss of motion (beyond that shown clinically).

a. whether it is at least as likely as not (50 percent or greater) that the Veteran's right shoulder disability is related to his active service, to include a right shoulder injury during combat;

b. whether it is at least as likely as not (50 percent or greater) that the Veteran's right ankle disability is related to his active service, to include in-service treatment for a right ankle injury.

The examiners should indicate in his/her reports that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiners should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinions, the examiners should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
1. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


